Citation Nr: 1507624	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 60 percent for low back pain with sciatica, right more severe than left.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected low back pain with sciatica is currently evaluated as 60 percent disabling pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5243.  Prior to the regulation changes on September 23, 2002 and September 26, 2003, the Veteran was previously evaluated under Diagnostic Code 5293.  Indeed, by way of the June 1977 rating decision, the Veteran was initially granted service connection for her low back disability which was evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In the June 1988 rating decision, the RO increased the disability rating assigned for the low back disability to 60 percent, effective from April 15, 1988.  

Under the criteria for intervertebral disc syndrome (Diagnostic Code 5293) in effect prior to September 23, 2002, a 60 percent rating was authorized for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  

In her August 2008 claim, the Veteran sought a higher rating for her low back disability, noting that her back condition had worsened recently.  The Board notes that the Veteran's 60 percent rating is "protected" under the provisions of 38 C.F.R. § 3.951, which prohibits the reduction of a disability which has been continuously rated at or above any evaluation of disability for 20 or more years except upon a showing that such rating was based on fraud.  In the present case, the Veteran's 60 percent rating for her low back pain with sciatica has been in effect since April 1988 (20 years).  As such, without evidence of fraud, the 60 percent rating for low back pain with sciatica may not be reduced.  

In numerous statements throughout the appeal, the Veteran described how her back condition has deteriorated throughout the years, and asserted that her symptoms were more severe than the disability rating currently assigned reflected.  The Veteran also contends that she is unable to work as a result of her low back disability.  

The Veteran's medical records reflect that she underwent a right L1-2 lumbar laminotomy and diskectomy in May 2007, and a reexploration and repeat laminectomy at L3-4 in March 2009.  

In a May 2009 statement submitted by the Veteran's husband, C.S., he described how the Veteran's back condition had worsened throughout the years.  According to C.S., the Veteran back disability had deteriorated so significantly that she had to endure a fifth surgical procedure in March 2009.  He further noted that she had had partial paralysis since the 1970s, which limited her daily activities, and made it so she could only perform limited household chores on her best days.  He also noted that the Veteran had no control over her bowel movements as a result of this paralysis, which made it difficult for them to travel and attend church as well as their grandchildren's school activities.  

Operative records dated in August 2009 reflect that the Veteran underwent a repeat L2-3 lumbar laminotomy for discectomy; a repeat L3-4 bilateral nerve root decompression for stenosis; and a posterolateral arthrodesis, L2-3-4-5, with Zodiac pedicle screw instrumentation and allograft with bone marrow aspiration and transplantation.  

The Veteran was most recently afforded a VA examination in connection to her low back disability in April 2010, at which time the examiner reviewed her medical history, and noted that she had undergone at least six surgical procedures on her lumbar spine both during, and since her separation from, service.  The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms and pain in the lumbar region that is constant in nature, and characterized by a dull, achy and sharp sensation.  The Veteran also reported to have shooting pain that radiated throughout her lower leg and subsided in the right calf.  The Veteran denied experiencing any flare-ups of a spinal condition, and when asked whether she experienced any incapacitating episodes of spine disease, she responded that she did not, but did note that she is unable to walk more than a few yards.  Upon physical examination of the spine, the examiner described the Veteran's posture, head position, and gait as normal, and found no abnormalities in the spine itself.  The examiner further noted no evidence of ankyloses in the cervical or thoracolumbar spine.  Further examination of the spine revealed forward flexion to 50 degrees with pain during passive, active and repetitive motion.  However, the examiner observed no additional loss of motion following repetitive movement.  The Veteran was also shown to have extension to 10 degrees with pain during active, passive and repetitive motion, as well as bilateral lateral flexion to 20 degrees, with pain during active, passive and repetitive motion.  Finally, the Veteran had bilateral lateral rotation to 10 degrees, with pain during active, passive, and repetitive motion.  The examiner observed no additional loss of motion following repetitive motion throughout all these range of motion exercises.  

During the evaluation, the Veteran also reported a history of urinary incontinence which necessitated wearing absorbent material that had to be changed more than four times a day; urinary frequency with a daytime voiding interval of less than one hour a day; as well as urinary retention requiring catheterization.  In addition, the Veteran reported a history of nocturia and fecal incontinence, and described the extent of her fecal leakage as severe and requiring the use of pads.  The Veteran also reported to experience numbness, paresthesias, leg or foot weakness, and unsteadiness as a result of her low back condition.  During the neurological portion of the evaluation, although the Veteran's motor strength was shown to be normal, her sensation to vibration, pain, and light touch in the lower extremities was absent, and her position sense in the lower extremities was impaired.  In addition, the Veteran's reflexes during the knee and ankle jerk were 1+ (hypoactive) bilaterally.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a low back strain with sciatica that is more severe in the right side than the left, and permanent bladder and bowel incontinence.  According to the examiner, a more precise diagnosis cannot be rendered as there is no objective data to support a more definite diagnosis.  Unfortunately, it does not appear that any diagnostic tests, to include an electromyography (EMG) or nerve conduction study, were conducted to provide a more definitive diagnosis concerning the Veteran's neurological problems in her lower extremities.  

The Board notes that along with her June 2010 VA Form 9, the Veteran submitted a statement wherein she provided the name and address of every treatment provider and physician, as well as every treatment facility where she had either received treatment for, or undergone surgery in connection to, her back condition.  Although the treatment records associated with the Veteran's May 2007, March 2009 and August 2009 surgical procedures, as well as treatment records produced by two of her private physicians, A.T., M.D., and E.G., M.D., have been associated with her claims folder, she also provided the name of the VA physician at the VA Medical Center (VAMC) in Jacksonville, Florida, where she received treatment for her lower extremities, as well as a private physician, Dr. Lagoutaris, D.P.M., who treated her for the ankle and foot problems associated with her back condition, and referred her to a neurological specialist because he claimed her ankle and foot problems were due to the nerve damage in her back.  The Veteran also provided the name and address of the treatment facility whether she underwent her third back procedure in November 1977, as well as the name of the physician, R.M., M.D., who began treating her for her back condition from 1979 until his retirement.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  Also, in light of the fact that the extent of the Veteran's neurological problems has not been clearly identified, and pursuant to Note (1) under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran can be granted a separate rating for any neurological abnormalities under the appropriate diagnostic code, the Veteran's claim should be remanded in order to obtain any outstanding treatment records pertinent to the issue on appeal.  

Also, further review of the claims file reveals that the Veteran has not been afforded another VA orthopedic examination since the April 2010 evaluation, nearly five years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been close to five years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the Veteran filed a formal claim for a TDIU due to her service-connected low back disability in July 2009.  In addition to her service-connected low back disability, which is evaluated as 60 percent disabling, she is also currently service-connected for detached retina, postoperative, with loss of one fourth of visual field, which is evaluated as 10 percent disabling, and bilateral high frequency hearing loss, evaluated as noncompensably disabling.  Her current combined rating for these service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25.  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a), based solely on the service-connected low back disability, rated as 60 percent disabling.  See 38 C.F.R. § 4.16(a).  

In a May 2009 letter, one of the Veteran's private physicians, Dr. T., noted that the Veteran had been under her care since 1996.  According to Dr. T., the Veteran started coming to her with prior back pain, and was unable to able to stand or sit for long periods of time, and further used a cane or walker for stability.  Dr. T. noted that the Veteran experiences chronic pain in her back and legs, and treats her symptoms with ice and heat treatments and through physical therapy.  According to Dr. T., the Veteran is no longer employable, in part, due to her back pain.  

In a July 2009 Work Status letter issued by the Dr. G., one of the Veteran's physicians at St. Vincent's Spine and Brain Institute, he indicated that the Veteran was permanently disabled.  

At the April 2010 VA examination, the VA examiner determined that the Veteran's disability had a significant effect on her ability to perform her occupational duties, due to symptoms of decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  However, the examiner determined that the Veteran's service-connected disability should not preclude sedentary employment, although strenuous physical employment is limited given the Veteran's service-connected spine condition.  

Records generated at the Social Security Administration (SSA) include a Disability Determination and Transmittal sheet dated in August 2000, which reflects that the Veteran has a primary diagnosis of torn ligament in the right ankle, and a secondary diagnosis of degenerative disc disease.  

Based on the examination findings, the RO denied the Veteran's claim for a TDIU in the April 2010 rating decision, and the Veteran did not appeal this denial.  

However, the Veteran continues to contend that she is unable to obtain employment as a result of her service-connected low back disability.  According to the Veteran, she was instructed by her physician at the Family Foot and Ankle Center, Dr. L., that the swelling in her feet was caused by the nerve damage from her back, and she should stay off her feet as much as possible.  

The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  In light of the Veteran's continued assertions that she cannot obtain employment as a result of her service-connected back disability, and given that outstanding treatment records pertinent to the Veteran's claim for a higher rating for the back disability may also provide additional information concerning the Veteran's employability, a remand is necessary to schedule her for a new examination to address this matter.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected low back disability, and any neurological abnormalities associated with the low back disability, to include any records from Dr. Adhami from the VAMC in Jacksonville, Florida, dated from 2009 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Ask the Veteran to provide the full address for the treatment facility in St. Louis, MO where she underwent her third back procedure in November 1977, and the full address for R.M., M.D., (the physician who treated her from 1979 until his retirement), as well as the specific dates in which she received treatment with Dr. M.  Also, ask the Veteran to provide the full address for the private neurological specialist who Dr. Lagoutaris referred her to, as well as the specific dates in which she received treatment with this neurological specialist.  Finally, ask the Veteran whether she has received any additional private medical treatment for her low back disability, to include any neurological abnormalities associated with her back disability.  If so, ask the Veteran to provide the full address for the private treatment facility where she receives, or has received, treatment for her low back disability and/or neurological abnormalities or problems associated with the back disability, as well as the specific dates in which she received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request her private medical records from these above-referenced treatment providers, to include Dr. Lagoutaris at the Family Foot and Ankle Center.  

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for her low back disability, as well as any neurological disabilities or manifestations associated with the back disability.  If any records are not obtained, inform the Veteran and provide her an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record. 

3. Thereafter, schedule the Veteran for a VA orthopedic examination to determine the extent of her service-connected low back pain with sciatica, right more severe than left.  The claims folder, and any records on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, to include an EMG or nerve conduction study, should be performed.  All pertinent pathology associated with the service-connected low back disability, to include any neurological abnormalities and disabilities, should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

The examiner should also address whether the Veteran has any neurological disabilities or abnormalities associated with the low back disability, and if so, he or she should describe the severity of the neurological abnormality(ies).  

The examiner(s) should then comment on the combined effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with her education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, her service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected low back pain with sciatica.  If the examiner(s) finds that the Veteran is employable even to do sedentary work, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical restrictions resulting from her service-connected disabilities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, adjudicate the issue of entitlement to a TDIU, and readjudicate the claim for a higher rating for low back pain with sciatica.  If any benefits sought are not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

